Title: James Madison to Thomas H. Key, 15 March 1827
From: Madison, James
To: Key, Thomas H.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar. 15. 1827
                            
                        
                        I recd by the mail of yesterday your letter of the 10th. in which you tender the resignation of your
                            professor<ship> in the University of Virginia.
                        In accepting it, I am justified by <the time> in which ye. Visitors committed left the subjt. to yr. own
                            reflection to say that a contrary result would have been particularly gratifying to the Visitors, and allow me to add, to
                            no one of them more than to myself.
                        Your proposition as to the time at which your connection with the University shd. cease, will be submitted to
                            the Board immediately on its rect; and will doubtless be decided on, with a due respect to the <conclusn> you suggest.
                        
                            
                                
                            
                        
                    